Citation Nr: 0935522	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
Jurisdiction of the claims folder was later transferred to 
the RO in Wichita, Kansas.

In the May 2007 rating decision, the RO granted the Veteran's 
claim for posttraumatic stress disorder (PTSD).  In June 
2007, the Veteran filed a notice of disagreement with the 
initial rating of 50 percent granted to him for PTSD and a 
statement of the case was issued in December 2007.  However, 
he did not perfect an appeal of that additional claim by 
filing a substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2008).  Therefore, that claim is not before the 
Board. 

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Wichita, Kansas, RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.

In a June 2009 statement, the Veteran withdrew his claim of 
service connection for skin cancer.  During his hearing, the 
Veteran's representative reiterated the Veteran's intention 
to withdraw from the appeal the issue of service connection 
for skin cancer.  See 38 C.F.R. § 20.204(b) (2008).  
Therefore, the matter is no longer before the Board.

Finally, at his hearing, the Veteran raised the issue of 
entitlement to service connection for tinnitus.  This claim 
is referred to the RO for the appropriate development and 
consideration.


FINDINGS OF FACT

1.  The RO last denied service connection for bilateral 
hearing loss in a July 1971 rating decision.  Although 
notified of the denial, the Veteran did not appeal that 
decision.  

2.  Evidence received since the final July 1971 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's bilateral hearing 
loss claim.

3.  The Veteran does not currently have a diagnosis of 
hearing loss for the right ear.

4.  The Veteran has a current a diagnosis of hearing loss for 
the left ear.

5.  There is no competent evidence that relates the Veteran's 
left ear hearing loss to his period of active service.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision is final with respect to 
the Veteran's bilateral hearing loss claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the Veteran's bilateral hearing 
loss claim in July 1971.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2008).

3.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the agency of original jurisdiction (AOJ) to the 
Veteran dated in July 2006 and May 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, in July and October 2006, and in May 2008, 
letters from the AOJ advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

As to the new and material evidence claim, the Board 
acknowledges that although the VCAA notices provided to the 
Veteran were not fully compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006), this is nonprejudicial, i.e., harmless 
error because the Board is reopening the new and material 
evidence claim, regardless.  See 38 C.F.R. § 20.1102; Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the May 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   Further, following the issuance of additional 
documents noting the requirements for service connection for 
the Veteran's bilateral hearing loss, the AOJ readjudicated 
the issue and provided a supplemental statement of the case 
in September 2008.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), VA medical treatment records, private medical 
records, and a VA medical examination.  The Veteran has 
submitted personal statements, hearing testimony, spousal 
statements, "buddy" statements, and private medical 
evidence.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  

Further, in his March 2006 application and during his 
hearing, the Veteran indicated that he was treated for 
hearing loss while stationed in Vietnam due to the explosion 
of a stove.  There are records which indicate treatment for a 
flash burn, but none that indicate treatment related to the 
Veteran's hearing in his STRs.  The Board notes the increased 
duty to the Veteran when service records may be missing.  See 
O'Hare v. Derwinski, 1 Vet App. 365, 367 (1991).  The Board 
concludes that the absence of such records from the Veteran's 
file does no harm to the Veteran's claim because the Board 
accepts the injury as an in-service occurrence and the VA 
medical examination acknowledged, and accounted for, the fact 
that the Veteran was exposed to acoustic trauma in service.  
With the combat presumption in effect as well as the 
heightened duty due to the possibility of missing STRs, the 
Board finds no basis for further pursuit of additional STRs 
as the event they would prove has been accepted as fact by 
the Board.  See 38 C.F.R. § 3.159(c)(2) and (3).



New and Material Evidence to Reopen the Claim

The Veteran maintains that he has bilateral hearing loss as a 
residual of numerous incidents of acoustic trauma incurred 
during his military service.  See the Veteran's substantive 
appeal (VA Form 9), and the Veteran's hearing transcript 
pges. 2-4. 

The RO denied service connection for bilateral hearing loss 
as a residual of an in-service acoustic trauma in the July 
1971 rating decision.  The RO notified the Veteran of this 
decision and apprised him of his procedural and appellate 
rights.  The Veteran did not file a notice of disagreement 
(NOD), thus not appealing that decision.  Therefore, the July 
1971 decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining whether new and material evidence has 
been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis, including a prior denial based on the absence 
of new and material evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that although the RO has adjudicated the 
issue of service connection for bilateral hearing loss on the 
merits during the course of this appeal, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss as the result of acoustic trauma 
incurred during the Veteran's military service before 
proceeding to the merits of the claim on appeal.  If the 
Board finds that no new and material evidence has been 
received, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant. 

The Veteran filed his claim to reopen his previously denied 
claim for bilateral hearing loss in March 2006.  Therefore, 
the amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of July 1971, the RO 
denied the Veteran's claim because the Veteran did not have a 
current diagnosis of bilateral hearing loss.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final July 1971 rating decision.  The Veteran has 
submitted an audiogram dated in March 2008 which indicates 
that the Veteran currently experiences hearing loss.  
Furthermore, the Veteran was provided a VA medical 
examination in August 2008 which diagnosed the Veteran with 
hearing loss.  In addition, the Veteran has submitted 
testimony of exposure to acoustic trauma in service, as well 
as a history of hearing loss from his discharge from active 
duty to the present.  See the hearing transcript pg. 4.  If 
this new information is verified and considered with evidence 
previously of record, it thus relates to unestablished facts 
necessary to substantiate the Veteran's claim and raises a 
reasonable possibility of substantiating his claim.  
Therefore, this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  As new and material 
evidence has been received, the claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108. 

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing is a August 2008 VA audiology examination, 
which revealed the following bilateral hearing loss according 
to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
20
20
25
LEFT
30
25
35
40
40







With four individual frequencies above 26 decibels for his 
left ear, as well as two frequencies at 40 decibels for his 
left ear, the Board observes that the Veteran clearly 
currently shows left ear hearing loss.

However, with only a single frequency above 25 decibels for 
the right ear, the Board concludes that the Veteran does not 
show hearing loss for the right ear as that is defined by 
38 C.F.R. § 3.385.  The Veteran also provided an audiogram 
dated in March 2008.  The audiogram was provided without 
interpretation as to the exact puretone thresholds found.  
Thus, the audiogram is entitled to less probative value in 
relation to the VA medical examination.  Nevertheless, the 
audiogram does appear to conform to the results found by the 
VA medical examiner.  Therefore, without competent evidence 
of current right ear hearing loss as defined by 38 C.F.R. 
§ 3.385, service connection cannot be granted for the right 
ear.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

Without the requisite element of current hearing loss for the 
right ear, there is no basis for further analysis of the in-
service incident or nexus requirements.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without 
current hearing loss in the right ear.  38 C.F.R. § 3.303(b); 
Savage, at 494-97.

However, as noted above, the left ear does show hearing loss, 
requiring further analysis to determine whether or not the 
Veteran may be service-connected for his left ear hearing 
loss.  The second requirement for a service-connected 
disability is of an in-service occurrence or aggravation 
thereof.  Shedden, 381 F.3d at 1167.  The Veteran contends 
that his left ear hearing loss was caused by multiple 
incidents of acoustic trauma in service which occurred as the 
Veteran served in combat as a forward artillery observer, and 
also due to the explosion of a stove.  See the Veteran's 
substantive appeal (VA Form 9), and the hearing transcript 
pges. 2-3.  The Veteran is competent to testify as to 
experiencing acoustic trauma in service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  Further, the Veteran's lay contentions 
regarding this injury are afforded the combat presumption 
which is supported by the fact that he has received the 
Combat Infantryman Badge.  In addition, the Veteran is noted 
to have been awarded service connection for posttraumatic 
stress disorder (PTSD) in May 2007.  Given the award of the 
Combat Infantryman Badge and service connection for PTSD, the 
Board concludes that the Veteran's contentions regarding 
acoustic trauma are to be granted the combat presumption.  
See 38 U.S.C.A. § 1154(b).  There is also evidence of 
treatment for a flash burn of the face in the Veteran's STRs, 
confirming his account of a stove explosion.  As noted above, 
there is a heightened duty to consider the evidence given the 
possibility of missing STRs related to any treatment for 
hearing loss due to the incident.  O'Hare v. Derwinski, 1 Vet 
App. 365, 367 (1991).  Given the heightened duty and the 
combat presumption granted to the Veteran in these 
circumstances, as well as the evidence corroborating the 
Veteran's statements, the Board concludes that the Veteran 
suffered acoustic trauma to his left ear in an in-service 
incident.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current hearing loss to his active 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
RO provided a VA medical examination in August 2008 wherein 
the examiner concluded that the Veteran's hearing loss is 
"less likely as not (less than 50/50 probability) caused by 
or a result of military noise exposure.  See VA medical 
examination pg. 6.  After a review of the Veteran's medical 
records, the VA examiner reached this conclusion due to the 
fact that the Veteran was provided with a VA medical 
examination in May 1971 which showed "[n]ormal hearing 
within six months of discharge."  As no competent medical 
opinion of record indicates that the Veteran's current left 
ear hearing loss is due to his in-service acoustic trauma, 
there is no competent evidence of a connection between the 
Veteran's in-service acoustic trauma and his current 
bilateral hearing loss.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has stated that his hearing loss began during his 
military service and continued to the present.  See the 
hearing transcript pg. 4.  The Veteran is competent to report 
hearing loss in service.  See Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any records of left ear hearing loss 
until many years post-service.  The Veteran's separation 
examination does not show hearing loss.  In addition, the 
Veteran's private treatment record which dates back to 1975 
does not show complaints of or treatment for hearing loss.  
Most importantly, after reviewing the record, the August 2008 
VA medical examiner concluded that the Veteran did not show 
any hearing loss at his VA medical examination in May 1971, 
five months after he was discharged from service.  In this 
case, the earliest record of the Veteran experiencing hearing 
loss is from a private treatment record dated in March 2008 
by J.K., M.S.C.C.C.  Thus, the first objective evidence of 
left ear hearing loss is from over 35 years after the Veteran 
was discharged from service.  

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board affords the Veteran's lay statements 
less probative weight in light of the medical examination 
which indicates that the Veteran's hearing was normal in May 
1971.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  The 
medical evidence against finding left ear hearing loss in the 
Veteran's medical records until over 35 years after discharge 
outweighs his subjective assertions.  With all of the 
evidence presented by the record taken into account, the 
Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for hearing loss in the left ear.  

Likewise, since there is no objective indication of bilateral 
hearing loss within one year after service, the Veteran is 
not entitled to application of the presumptive provisions for 
hearing loss in either ear.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

As new and material evidence has been received, the claim for 
service connection for a bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


